FILED
                                                                      Dec 29 2017, 9:39 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEYS FOR APPELLANTS                                  ATTORNEYS FOR JUDICIAL
Jessica A. Wegg                                           APPELLEES
Jonathan C. Little                                        Curtis T. Hill, Jr.
Saeed & Little, LLP                                       Attorney General of Indiana
Indianapolis, Indiana
                                                          Kyle Hunter
Michael K. Sutherlin                                      Deputy Attorney General
Michael K. Sutherlin & Associates                         Indianapolis, Indiana
Indianapolis, Indiana
                                                          ATTORNEYS FOR APPELLEES
                                                          JOHNSON COUNTY
                                                          COMMISSIONERS AND PUBLIC
                                                          DEFENDERS
                                                          William W. Barrett
                                                          Daniel J. Layden
                                                          Williams Barrett & Wilkowski,
                                                          LLP
                                                          Greenwood, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Kenneth Alford et al.,                                    December 29, 2017
Appellants-Plaintiffs,                                    Court of Appeals Case No.
                                                          73A04-1702-PL-223
        v.                                                Appeal from the
                                                          Shelby Superior Court
Johnson County Commissioners                              The Honorable
et al.,                                                   Robert W. Freese, Special Judge
                                                          Trial Court Cause No.
                                                          73D01-1601-PL-3




Court of Appeals of Indiana | Opinion 73A04-1702-PL-223 | December 29, 2017                    Page 1 of 18
      Appellees-Defendants.1




      Kirsch, Judge.


[1]   Kenneth Alford (“Alford”), Terry Hasket (“Hasket”), Richard Daniels

      (“Daniels”), Richard Bunton (“Bunton”), Anthony Owens (“Owens”), Keith

      Nye (“Nye”), and Wardell Strong (“Strong”) (together, “the Appellants”), who

      are seven men charged with crimes in Johnson County, Indiana and were

      assigned public defenders to represent them during their criminal proceedings,




      1
        The full caption for the case in the trial court read: Kenneth Alford, Terry Hasket, Richard Daniels,
      Richard Bunton, Anthony Owens, Keith Nye, and Wardell Strong, on behalf of themselves and all others
      similarly situated, v. Johnson County Commissioners, in their official capacities, The Honorable Mark Loyd,
      in his official and individual capacities, The Honorable Kevin Barton, in his official and individual capacities,
      The Honorable Lance Hamner, in his official and individual capacities, The Honorable Cynthia Emkes, in
      her official and individual capacities, John P. Wilson, Esq., Michael Bohn, Esq., Andrew Eggers, Esq., John
      Norris, Esq., Daniel Vandivier, Esq., J, Andrew Woods, and Matthew Solomon. In order to conserve space,
      we only list the first named parties in the caption of this opinion. However, according to Indiana Appellate
      Rule 17(A), “[a] party of record in the trial court . . . shall be a party on appeal.”
      In the allegations of the complaint, J. Andrew Woods and Andrew Eggers were included. Appellants’ App.
      Vol. II at 54-55. The firm, Eggers Woods, is also identified in the complaint. Id. The complaint, however,
      did not contain any allegations that J. Andrew Woods and Andrew Eggers or their firm ever represented any
      of the Appellants or that they took, or failed to take, any action with respect to the Appellants. On January
      26, 2017, Appellants filed a Voluntary Motion to Dismiss, identifying Andrew Eggers, J. Andrew Woods,
      and their firm, Eggers Woods, as parties to be dismissed from the action, yet an Amended Voluntary Motion
      to Dismiss was subsequently filed that omitted such parties. Pursuant to the order on the motion to dismiss
      at issue in this appeal, such parties were dismissed from the action. Id. at 23 n.5.

      Court of Appeals of Indiana | Opinion 73A04-1702-PL-223 | December 29, 2017                         Page 2 of 18
      appeal the dismissal of their complaint against the Johnson County

      Commissioners, the judges who preside over criminal cases in Johnson County,

      and the individual attorneys who had contracts to act as public defenders in

      Johnson County. The Appellants appeal from the dismissal of their complaint,

      in which they alleged that the rights of indigent criminal defendants under the

      Sixth Amendment to the United States Constitution and Article 1, section 13 of

      the Indiana Constitution are being ignored in Johnson County because the

      attorneys assigned as public defenders by the trial judges are burdened by

      unmanageable caseloads and are, therefore, not providing actual assistance of

      counsel as required by the United States Constitution and the Indiana

      Constitution. They raise the following dispositive issue for our review:

      whether the Appellants sufficiently alleged facts to support their claims for relief

      under the United States and Indiana Constitutions and their third-party

      beneficiary breach of contract claim such that the trial court erred when it

      dismissed their complaint.


[2]   We affirm.


                                  Facts and Procedural History2
[3]   The Indiana Legislature has established a statutory framework for providing

      legal defense services to indigent persons in criminal cases, which is applicable




      2
       Oral argument was heard on this case on December 7, 2017 in the Indiana Court of Appeals courtroom in
      Indianapolis, Indiana.

      Court of Appeals of Indiana | Opinion 73A04-1702-PL-223 | December 29, 2017                 Page 3 of 18
throughout the state. See Ind. Code art. 33-40. This framework allows the

counties in Indiana the flexibility to create local systems that cater to the needs

and specific circumstances of the particular county and its citizens. The statutes

dealing with public defenders permit counties to address the constitutional

mandate to provide criminal defense for indigent individuals in a number of

different ways. At the trial level, public defender services in Indiana are

provided in one of three ways. Under the first option, Indiana Code section 33-

40-7-3(a) provides that “[a] county executive may adopt an ordinance

establishing a county public defender board . . . .” If a county decides to

establish a county public defender board, then that local board must prepare a

comprehensive plan for providing legal defense services to indigent persons that

must include at least one of the following options: (1) establishing a public

defender’s office; (2) contracting with an attorney, a group of attorneys, or a

private organization; (3) appointing attorneys on a case by case basis using an

assigned system of panel attorneys; (4) in certain designated counties,

establishing a public defender’s office for the criminal division of the superior

court. Ind. Code § 33-40-7-5. As a second option, judges from courts with

criminal jurisdiction in counties with a population less than 400,000 may

contract with attorneys to provide legal counsel for indigent persons charged

with crimes. These contracts may run from year to year or any length of time

determined by the particular judge. Ind. Code §§ 33-40-8-1, 33-40-8-3. Lastly,

in certain exigent circumstances, a trial court may request that the State Public

Defender provide a qualified attorney for the defense of an indigent person.

Ind. Code § 33-40-2-1. In Johnson County, judges in the county courts having
Court of Appeals of Indiana | Opinion 73A04-1702-PL-223 | December 29, 2017   Page 4 of 18
      criminal jurisdiction -- the four judges involved in this case – follow the second

      option and contract with attorneys to provide legal representation to indigent

      criminal defendants.


[4]   Each of the Appellants in this case is an indigent defendant and was charged

      with at least one felony in the Johnson County Courts. The cases of six of the

      Appellants, Alford, Hasket, Daniels, Bunton, Nye, and Strong, are still pending

      before the Johnson County Courts. Owens entered into a plea agreement, the

      details of which are not included in the record. A public defender has been

      appointed to represent each of the Appellants. The Appellants’ complaint

      names five attorneys (together, “the Public Defenders”) that were assigned, at

      various times, to the seven named Appellants. Appellants’ App. Vol. II at 57-60.

      The attorneys who act as public defenders in Johnson County act in that

      capacity in addition to maintaining their own private practices. The complaint

      makes allegations against the Public Defenders in two general areas: (1)

      caseload in 2014 (the year prior to when Appellants were arrested and charged);

      and (2) deficiencies in performance as counsel.


[5]   Michael Bohn (“Bohn”) represents three of the Appellants, Hasket, Daniels,

      and Nye. Bohn was assigned 83 unique felony cases and 69 unique

      misdemeanor cases in 2014. Hasket alleged that he specifically requested a fast

      and speedy trial, but that Bohn “disregarded or ignored” the request and

      ultimately waived Hasket’s speedy trial rights. Id. at 62. Hasket also alleged

      that Bohn refused to comply with his requests regarding discovery, pressured

      him to accept a plea deal, and attempted to “leverage [his] criminal record to

      Court of Appeals of Indiana | Opinion 73A04-1702-PL-223 | December 29, 2017   Page 5 of 18
      persuade him to accept a plea deal.” Id. Daniels alleged that he did not speak

      with Bohn until his initial hearing where Bohn “attempted to pressure him into

      accepting a plea deal.” Id. at 63. Daniels claims that, since that date, Bohn has

      only spoken with him twice, not visited him in person, and in each interaction

      pressured him to accept a plea agreement. Id. Nye alleged that he spoke with

      Bohn at his initial hearing and asked for a speedy trial, but Bohn “refused to file

      the motion.” Id. at 64. Nye also alleged that he had little to no contact with

      Bohn outside of the courtroom.


[6]   Daniel Vandivier (“Vandivier”) represents Bunton and previously represented

      Alford for a period of time. Vandivier was assigned 50 unique felony cases and

      25 unique misdemeanor cases in 2014. Bunton was arrested in Colorado and

      extradited to Indiana and charged with felony failure to pay child support.

      Bunton was released on bond and alleged that after nearly a month he had still

      not met or spoken with Vandivier. Id. Vandivier previously represented

      Alford, and during that period of representation, Vandivier only met with

      Alford during court hearings. Id. at 61.


[7]   Alford’s case was reassigned to Matthew Soloman (“Solomon”), and Solomon

      represented Alford for a period of time. Alford alleged that Solomon only

      visited him once in jail and did not respond to his letter requesting a fast and

      speedy trial. Id. at 61, 82. Alford claims that he was “pressured to accept a plea

      deal despite his professed innocence.” Id. at 61. Solomon withdrew from his

      representation of Alford, and John Wilson (“Wilson”) was then appointed to



      Court of Appeals of Indiana | Opinion 73A04-1702-PL-223 | December 29, 2017   Page 6 of 18
      represent Alford, but had not yet entered an appearance at the time the

      complaint was filed.


[8]   Wilson represents Strong and previously represented Owens for a period of

      time. Wilson was assigned 176 unique felony cases and 32 unique

      misdemeanor cases in 2014. Strong alleged that Wilson only met with him in

      person at his initial hearing and, then, for more than three months, only spoke

      with him once by telephone. Id. at 65. Strong alleged that he sent Wilson

      letters requesting discovery and a suppression hearing and providing

      information he believes could exonerate him, but his letters went unanswered.

      Id. Strong specifically requested a bond reduction hearing, but Wilson did not

      file any request for a hearing with the trial court. Id. Wilson also represented

      Owens for a period of time. Owens alleged that Wilson “refused [his] requests

      to conduct discovery . . . [and] pressured him to take a plea deal.” Id. at 66.

      Owens alleged that Wilson also pressured him “to waive his right to a jury

      trial” and misrepresented his eligibility for habitual offender status. Id. Owens

      also alleged that Wilson never visited him in jail and never filed a substantive

      motion on his behalf during his representation of Owens. Id. at 67. Owens’s

      case was reassigned to John Norris (“Norris”).


[9]   Owens is the only Appellant who was represented by Norris. Norris was

      assigned 4 unique felony cases and 37 unique misdemeanor cases in 2014.

      Owens alleged that Norris did not conduct any investigation or discovery and

      that he pressured Owens to waive his right to trial by jury and to accept a plea

      deal. Id. Owens eventually accepted an unspecified plea deal.

      Court of Appeals of Indiana | Opinion 73A04-1702-PL-223 | December 29, 2017   Page 7 of 18
[10]   On October 8, 2015, the Appellants filed a class action complaint against: (1)

       the Johnson County Commissioners, in their official capacities; (2) Bohn,

       Vandivier, Solomon, Wilson, and Norris as individual attorneys who had

       entered into contracts to act as public defenders in Johnson County; and (3)

       four Johnson County judges in their official and individual capacities, Mark

       Loyd, Kevin Barton, Lance Hamner, and Cynthia Emkes3 (together, “the

       Judicial Appellees”). The Appellants sought declaratory judgment, injunctive

       relief, and damages for alleged violations of their rights under the Sixth and

       Fourteenth Amendments to the United States Constitution, Article 1, Section

       13 of the Indiana Constitution, and as third-party beneficiaries of the Public

       Defenders’ contracts to act as attorneys for indigent defendants. Specifically,

       the complaint sought declaratory judgment stating that all of the defendants are

       depriving the Appellants of their rights under the United States Constitution,

       the Indiana Constitution, and the Public Defenders’ contracts. Id. at 70. The

       complaint also sought injunctive relief to enjoin the Johnson County

       Commissioners from “violating the Sixth and Fourteenth Amendments to the

       United States Constitution in the provision of indigent defense services.” Id. at

       71. Additionally, the Appellants sought an injunction enjoining the Johnson

       County Commissioners and the Judicial Appellees from violating Article 1,

       Section 13(a) of the Indiana Constitution “in the provision of indigent defense

       services.” Id. They also sought a third injunction “to compel the creation of



       3
         Judge Cynthia Emkes retired from the Johnson Superior Court on April 28, 2017, but maintains senior
       judge status.

       Court of Appeals of Indiana | Opinion 73A04-1702-PL-223 | December 29, 2017                   Page 8 of 18
       public defender services, which are not under the Courts’ supervision or

       financial control, which are adequately funded, and which conform to the

       caseload standards set by the American Bar Association and the Indiana Public

       Defender Commission.” Id. Lastly, the Appellants sought damages against all

       of the defendants for breach of contract and for payment of Appellants’ costs

       and attorney fees. Id. The Appellants also sought class certification.


[11]   In response to the complaint, two motions to dismiss pursuant to Indiana Trial

       Rule 12(B)(6) were filed: one by the Johnson County Commissioners and the

       Public Defenders (together, “the Non-Judicial Appellees”) and one by the

       Judicial Appellees. After a hearing on the motions to dismiss, the trial court

       issued its order granting the motions to dismiss. The trial court found that the

       “issue of whether it may declare the Johnson County Courts’ indigent criminal

       defense system constitutionally inadequate raises a non-justiciable question.”

       Id. at 29. Specifically, the trial court found that the Appellants’ request to

       compel the creation of public defender services was a request to rewrite the

       statutory scheme of public defender services, under which the establishment of

       public defender boards is discretionary, and that favoring “one statutorily

       authorized method over another would violate Indiana’s separation of powers

       requirement.” Id. at 30. The trial court also found that Appellants’ “Sixth

       Amendment claims are not ripe until the outcome of the proceedings in order to

       determine the adequacy and any prejudice that may be associated with [their]

       representation,” and “[u]nless and until there is an outcome with respect to the

       Appellants’ pre-trial proceedings, a claim for breach of the indigent criminal


       Court of Appeals of Indiana | Opinion 73A04-1702-PL-223 | December 29, 2017   Page 9 of 18
       defense contracts is premature and has yet to accrue.” Id. at 32, 36. The trial

       court further found that the Appellants have “adequate remedies at law, making

       equitable relief inappropriate in this action.” Id. at 34. The trial court

       additionally found that the complaint “is devoid of any reference to a policy or

       custom of the Johnson County Commissioners that proximately caused the

       alleged constitutional deprivations,” and “the Johnson County Commissioners

       lack the legal obligation, statutory or otherwise, to provide indigent criminal

       defense services under the Sixth and Fourteenth Amendment[s] to the United

       States Constitution, [and therefore] cannot be liable under the state

       constitutional claims, either.” Id. at 35, 36.


[12]   As to the Judicial Appellees, the trial court determined that the Appellants’

       claims for injunctive and declaratory relief were not ripe and that, regarding any

       contract claim, the Appellants had failed to state a claim upon which relief can

       be granted because there was no allegation that the Judicial Appellees had

       breached the contract. Id. at 42. The trial court also ruled that the Appellants

       had failed to state “a claim with respect to the constitutionality of the public

       defender system in Indiana” and that there is “no authority to strike down such

       a system based on the nature of the system itself.” Id. at 43. The trial court also

       found that the Appellants’ complaint did not present redressable claims because

       there was no nexus between the Judicial Appellees’ actions and any harm

       alleged and, additionally, because the Judicial Appellees did not have the

       authority to set up the public defender board the Appellants were requesting.




       Court of Appeals of Indiana | Opinion 73A04-1702-PL-223 | December 29, 2017   Page 10 of 18
       Id. Lastly, the trial court found that the Judicial Appellees were entitled to

       immunity as to all claims for damages. Id. at 44. Appellants now appeal.


                                       Discussion and Decision
[13]   A motion to dismiss for failure to state a claim tests the legal sufficiency of the

       claim, not the facts supporting it. Magic Circle Corp. v. Crowe Horwath, LLP, 72
N.E.3d 919, 922 (Ind. Ct. App. 2017). Our review of a trial court’s grant or

       denial of a motion based on Indiana Trial Rule 12(B)(6) is de novo. Id. When

       reviewing a motion to dismiss, we view the pleadings in the light most favorable

       to the nonmoving party, with every reasonable inference construed in the

       nonmovant’s favor. Id. Motions to dismiss are properly granted only “when

       the allegations present no possible set of facts upon which the complainant can

       recover.” Id. at 922-23 (quotations omitted).


[14]   The Appellants argue that the trial court erred when it dismissed their

       complaint for failure to state a claim. They contend that the public defender

       system in Johnson County systematically deprives indigent people of the right

       to counsel and that the rights of indigent criminal defendants under the Sixth

       Amendment to the United States Constitution and Article 1, section 13 of the

       Indiana Constitution are being ignored in Johnson County because the

       attorneys assigned as public defenders by the trial judges are burdened by

       unmanageable caseloads and are, therefore, not providing actual assistance of

       counsel as required by the United States Constitution and the Indiana

       Constitution. The Appellants assert that the trial court erred in dismissing their


       Court of Appeals of Indiana | Opinion 73A04-1702-PL-223 | December 29, 2017   Page 11 of 18
       complaint against both the Judicial Appellees and the Non-Judicial Appellees

       because their complaint sufficiently alleged violations of their rights under both

       Constitutions, which are attributable to the Judicial Appellees and the Johnson

       County Commissioners. Further, the Appellants maintain that they adequately

       alleged a third-party beneficiary breach of contract claim against the Public

       Defenders and the Judicial Appellees.


[15]   The Johnson County Commissioners are responsible for establishing,

       implementing, and maintaining the public defense system in Johnson County,

       and the individual judges and attorneys carry it out. Appellants’ App. Vol. II at

       48. Pursuant to Indiana Code section 33-40-8-1, the Judicial Appellees contract

       with the Public Defenders to provide legal representation to indigent criminal

       defendants in Johnson County. Thus, the public defender system for the

       defense of indigent defendants is accomplished through contracts, where each

       attorney contracts with a specific judge to represent criminal defendants in that

       particular court.


[16]   In their complaint, the Appellants alleged that the Johnson County

       Commissioners and the Judicial Appellees are constitutionally required to

       operate a public defense system that provides effective assistance of counsel to

       indigent criminal defendants and that, due to excessive and unreasonable

       caseloads of the Public Defenders, the Appellants are receiving deficient

       representation by their appointed Public Defenders. In the complaint, the

       Appellants raised claims that they are being deprived of adequate consultation

       and communication with their Public Defenders, are being deprived of

       Court of Appeals of Indiana | Opinion 73A04-1702-PL-223 | December 29, 2017   Page 12 of 18
       opportunities to present defenses by being pressured into pleas agreements, and

       are being denied their right to a speedy trial, among other assertions. While we

       do not discount or minimize these allegations of deficient representation that

       were raised in the complaint, we do not find that the Appellants’ complaint

       properly raised claims of a systematic deprivation of their Constitutional rights

       upon which relief can be granted.


[17]   The contracts through which the Judicial Appellees employ the Public

       Defenders to represent criminal defendants were attached to the Appellants’

       complaint and stated that the “purpose of the contract is to ensure the provision

       of professional legal representation for indigent criminal defendants upon court

       appointment.” Appellants’ App. Vol. II at 73-78. Such representation is

       “[s]ubject to the standards of the Indiana Rules of Professional Conduct.” Id.

       Under Indiana Professional Rule of Conduct 1.3, “[a] lawyer shall act with

       reasonable diligence and promptness in representing a client,” and under

       Comment 2 of that rule, “[a] lawyer’s workload must be controlled so that each

       matter can be handled competently.” Therefore, pursuant to the Rules of

       Professional Conduct, which defines the scope of representation under the

       Public Defenders’ contracts, it is the attorney’s responsibility to manage his or

       her caseload. Accordingly, the public defender system in place in Johnson

       County is not systematically flawed, as the Appellants claim. Instead, the

       system actually requires an attorney who contracts with the Judicial Appellees

       to act as a public defender not to accept any more case assignments or a greater

       workload than that which can be handled competently and managed with


       Court of Appeals of Indiana | Opinion 73A04-1702-PL-223 | December 29, 2017   Page 13 of 18
       “reasonable diligence and promptness.” Ind. Professional Conduct Rule 1.3,

       cmt. 2.


[18]   We, therefore, conclude that the Public Defenders’ contracts at issue here do

       not support the complaint as alleged. The Public Defenders have an obligation

       pursuant to the contracts to not undertake too great a workload, such that they

       are able to act with “reasonable diligence and promptness” in their

       representation of clients. Id. The Appellants’ complaint does not allege that the

       Judicial Appellees have systematically compelled the Public Defenders to

       accept case assignments and to undertake more work than they can

       competently handle after the Public Defenders have declined a case assignment

       due to an excessive workload. The complaint merely alleges that the named

       Public Defenders have not provided effective assistance to the Appellants,

       which is an allegation of an individualized claim for relief, and not a claim of a

       systematic deprivation of constitutional rights. Such individualized claims are

       better suited for relief pursuant to criminal trial procedures, such as direct

       appeal, post-conviction relief, or petition for writ of habeas corpus relief, or

       legal malpractice actions against their individual attorneys, but these avenues

       can be pursued only after a claim has actually ripened.


[19]   The Johnson County public defender system may suffer from the flaw of not

       employing enough attorneys under contract to act as public defenders and

       manage the caseload for indigent criminal defendants in Johnson County.

       However, in order to solve that issue, a greater appropriation from the Johnson

       County Commissioners for hiring public defenders would be necessary, which

       Court of Appeals of Indiana | Opinion 73A04-1702-PL-223 | December 29, 2017   Page 14 of 18
       the Appellants are not requesting at this time. We find nothing in the current

       public defender system in Johnson County that would not allow the Judicial

       Appellees to seek additional funding from the Johnson County Council,4 and

       there were no allegations that the Judicial Appellees had requested the Johnson

       County Council to appropriate more money and had been declined.


[20]   We, therefore, conclude that the Appellants have failed to state a claim upon

       which relief can be granted. On the facts alleged in the complaint, including the

       language of the Public Defenders’ contracts, it is the Public Defenders who are

       responsible for any deficient representation, and any alleged deficient

       representation is not attributable to either the Judicial Appellees or the Johnson

       County Commissioners. The complaint did not contain any allegations that the

       Judicial Appellees or the Johnson County Commissioners were compelling the

       Public Defenders to take on a heavier caseload than they could handle. The

       trial court did not err when it dismissed the Appellants’ complaint pursuant to

       Trial Rule 12(B)(6) for failure to state a claim as to the claims under the Sixth

       Amendment and Article 1, section 13 of the Indiana Constitution.


[21]   The Appellants also argue that the trial court erred in dismissing their

       complaint regarding the breach of contract claim because they adequately

       alleged a third-party beneficiary claim for breach of the Public Defenders’




       4
        Pursuant to Indiana Code section 33-40-8-4, “[t]he county council of every county where the judge of any
       court having criminal jurisdiction has contracted with an attorney for legal services to the poor shall
       appropriate an amount sufficient to meet the contract obligations of a court or courts for services to the
       poor.”

       Court of Appeals of Indiana | Opinion 73A04-1702-PL-223 | December 29, 2017                    Page 15 of 18
       contracts. The Appellants contend that, pursuant to statute, the Judicial

       Appellees contracted with the Public Defenders to provide indigent defense

       services to the Appellants and that they are third-party beneficiaries of those

       contracts. The Appellants contend that neither of the parties to the contracts,

       the Judicial Appellees and the Public Defenders, has fulfilled the stated purpose

       of the contract, which was to “to ensure the provision of professional legal

       representation for indigent criminal defendants” subject to the standards of the

       Indiana Rules of Professional Responsibility. Appellants’ App. Vol. II at 73-78.

       They claim that the trial court erred in finding that their claims had not yet

       accrued because their claims “were perfected the moment they were assigned

       public defenders who were breaching their contract with the Judges to provide

       legal representation to indigent criminal defendants.” Appellants’ Br. at 41.


[22]   The Appellants’ third-party beneficiary argument is based on the same premise

       as their constitutional arguments, that the systematic deprivation of their rights

       under the public defender system constitutes a breach of the Public Defenders’

       contracts. As we reasoned above, the allegations contained in the Appellants’

       complaint do not allege a systematic deprivation of the Appellants’ rights under

       the contract. Instead, the complaint alleges that the named Public Defenders

       have not provided effective assistance to the Appellants, which is an allegation

       of an individualized claim for relief and an individualized breach of the Public

       Defenders’ contracts. The Appellants’ contentions of breach of contract present

       claims of legal malpractice against the Public Defenders.




       Court of Appeals of Indiana | Opinion 73A04-1702-PL-223 | December 29, 2017   Page 16 of 18
[23]   The elements of legal malpractice are: (1) employment of an attorney, which

       creates a duty to the client; (2) failure of the attorney to exercise ordinary skill

       and knowledge (breach of the duty); and (3) that such negligence was the

       proximate cause of (4) damage to the plaintiff. DiBenedetto v. Devereux, 78
N.E.3d 1117, 1121 (Ind. Ct. App. 2017). The Appellants’ claims are allegations

       of a breach of the legal duty to represent them with reasonable skill and

       knowledge. However, although the Appellants alleged a breach of duty, they

       did not allege that the alleged breach was the proximate cause of damage to

       them. “To establish causation and the extent of harm in a legal malpractice

       case, the client must show that the outcome of the underlying litigation would

       have been more favorable but for the attorney’s negligence.” Barkal v. Gouveia &

       Assocs., 65 N.E.3d 1114, 1119 (Ind. Ct. App. 2016). Therefore, the Appellants

       needed to allege prejudice resulting from the outcome of their cases to properly

       assert their breach of contract claim. As there has been no outcome in the

       Appellants’ criminal cases,5 any potential prejudice has yet to accrue, and the

       Appellants cannot show that any alleged negligence by the Public Defenders

       was the proximate cause of damage to them or that there was any damage at

       all. The trial court properly found that the Appellants’ claims for breach of

       contract are premature and have yet to accrue.




       5
        We note that the complaint states that Owens accepted a plea deal, but the details of the plea agreement are
       not included in the record.



       Court of Appeals of Indiana | Opinion 73A04-1702-PL-223 | December 29, 2017                     Page 17 of 18
[24]   Affirmed.


[25]   Najam, J., and Brown, J., concur.




       Court of Appeals of Indiana | Opinion 73A04-1702-PL-223 | December 29, 2017   Page 18 of 18